
QuickLinks -- Click here to rapidly navigate through this document




CONSULTING AGREEMENT


    This Consulting Agreement ("Agreement") is made on the 19th day of
September 2000 by and among Donald R. Sanders, Ltd., an Illinois corporation
doing business as Center for Clinical Research, whose address is 180 West Park
Avenue, Suite 150, Elmhurst, Illinois 60126 (the "Consultant"), and STAAR
Surgical Company, whose address is 1911 Walker Avenue, Monrovia, California
91016 (the "Company"), in reference to the following:


RECITALS


    A.  The Company is a developer, manufacturer and global distributor of
products used by ophthalmologists and other eye care professionals to improve or
correct vision in patients suffering from refractive conditions, cataracts and
glaucoma.

    B.  The Consultant specializes in research relating to the human eye.

    C.  The Company wishes to retain the Consultant, and the Consultant wishes
to be retained by the Company, to assist the Company in its continued efforts to
enhance its current products and to develop new products.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Consultant
agree as follows:


AGREEMENT


    1.  Term.  The Company retains the Consultant and the Consultant accepts
this appointment with the Company for a period of fifteen (15) months, beginning
on September 1, 2000 and ending on December 31, 2001 (the "Term"). This
Agreement will continue on a month to month basis after December 31, 2001 until
terminated by written notice given by either party at least thirty (30) days
prior to the end of any calendar month. This Agreement supersedes and replaces
any and all other consulting agreements or arrangements entered into by and
between the Company and the Consultant and, upon execution of this Agreement,
any such consulting agreements or arrangements shall have no further force or
effect.

    2.  Duties of Consultant.  The Consultant agrees to perform the services
described in Exhibit "A", attached to this Agreement and made a part of it (the
"Services"). The Consultant will determine the method, details and means of
performing the Services, provided that the Consultant agrees that Donald R.
Sanders, M.D. will supervise the Services.

    3.  Compensation for Other Staff and Experts.  The Company agrees that if
the Consultant's employee, Kim Doney, performs any of the Services, the Company
will compensate the Consultant at the rate of One Hundred Fifty Dollars ($150)
per hour for the time expended by her, in addition to the compensation provided
for in paragraph 4 below. The Consultant will provide a detailed description of
the work performed by Ms. Doney, including the time spent on each project, with
its invoice. The number of hours during any calendar month that Ms. Doney
provides services to the Company shall not exceed ten (10) without the prior
written consent of the Company. The Consultant may, with the prior written
consent of the Company, engage unaffliliated third parties to assist the
Consultant in connection with the Services where the expertise provided by such
third parties is not otherwise available to the Consultant. The Company will be
responsible for compensating any such third parties directly, so long as the
Company approved the engagement in writing.

    4.  Compensation.  The Company shall pay to the Consultant, as compensation
for the Services performed pursuant to this Agreement, the sum of Thirty
Thousand Dollars ($30,000) per month. If this Agreement is terminated by the
Company during the Term due to a Change of Control (as defined in
paragraph 8.1), the Consultant shall receive the balance of the Consultant's
unpaid compensation as

1

--------------------------------------------------------------------------------

set forth in this paragraph 4, through the expiration date of the Term, in lieu
of any remedy or damages to which the Consultant may be entitled, at law or in
equity.

    5.  Bonus.  

    5.1  Option Grant.  On July 7, 2000 the Company authorized, subject to the
conditions set forth herein, a grant to Donald R. Sanders of an option to
purchase Seventy-Five Thousand (75,000) shares of the Company's common stock at
a price of Eleven Dollars and Twenty-Five Cents ($11.25) per share. Said grant
is conditioned upon the receipt by the Company, on or before November 30, 2000,
of a favorable recommendation from the FDA Advisory Panel after its review of
the clinical data relating to the AquaFlow™ Glaucoma Device. If the FDA Advisory
Panel fails to give a favorable recommendation by November 30, 2000, then the
number of shares which the Consultant will have the option to purchase shall be
reduced from Seventy-Five Thousand (75,000) to Twenty-Five Thousand (25,000), so
long as the FDA Advisory Panel review is completed and a favorable
recommendation given to the Company by January 31, 2001. If the FDA Advisory
Panel fails to give a favorable recommendation to the Company by January 31,
2001, the grant of the option shall lapse and shall be of no further force and
effect. The option must be exercised, or it will lapse, by July 31, 2001. The
option discussed herein shall be referred to in this Agreement as the "Bonus
Option".

    5.2  Cash Bonus.  On July 7, 2000 the Company authorized, subject to the
conditions set forth herein, the payment of a bonus to any five (5) employees
chosen by the Consultant. Said bonus, in the amount of Nine Thousand Dollars
($9,000) per employee, shall be paid upon the receipt by the Company, on or
before November 30, 2000, of a favorable recommendation from the FDA Advisory
Panel after its review of the clinical data relating to the AquaFlow™ Glaucoma
Device. If the FDA Advisory Panel fails to give the Company a favorable
recommendation by November 30, 2000, the bonus shall be reduced to the amount of
Four Thousand Five Hundred Dollars ($4,500) per employee, so long as the FDA
Advisory Panel gives a favorable recommendation to the Company by January 31,
2001. If the FDA Advisory Panel fails to give a favorable recommendation to the
Company by January 31, 2001, the grant of the cash bonus shall lapse and shall
be of no further force and effect.

    6.  Acceleration of Options in the Possession of the Consultant.  As of the
date of this Agreement, Donald R. Sanders, M.D. has options to purchase one
hundred sixty thousand (160,000) shares of the Company's common stock
("Consultant's Options"). (The Consultant's Options do not include the Bonus
Option.) Upon execution of this Agreement by the Consultant and the Company, and
on the condition that the sale of the common stock acquired through exercise of
the Consultant's Options and the Bonus Option is made pursuant to the terms of
this paragraph 6, the Company shall accelerate the vesting date of those of the
Consultant's Options that are unvested, so that they shall be deemed vested on
the date of execution of this Agreement. If Donald R. Sanders, M.D. exercises
some or all of the Consultant's Options, or if the Bonus Option is granted to
Donald R. Sanders, M.D. and he exercises a portion or all of it, Donald R.
Sanders, M.D. agrees that he will sell any of the Company's common stock
acquired through the exercise of the Consultant's Options or the Bonus Option
through the institutional department of CIBC World Markets Corp. The obligations
of Donald R. Sanders, M.D. under this paragraph 6 shall survive the expiration
or termination of this Agreement for a period of thirty-six (36) months.

    7.  Nondisclosure.  

    7.1  Property Belonging to Company.  The Consultant agrees that all
developments, ideas, devices, improvements, discoveries, apparatus, practices,
processes, methods, concepts and products relating to microsurgical and/or
implantable devices, ("inventions") developed by the Consultant during the term
of this Agreement are the exclusive property of the Company and shall belong to

2

--------------------------------------------------------------------------------

the Company. The Consultant agrees to assign all such inventions to the Company,
if the Company so requests.

    7.2  Access to Confidential Information.  The Consultant agrees that during
the term of the business relationship between the Consultant and the Company,
the Consultant will have access to and become acquainted with confidential
proprietary information that is owned by the Company and is regularly used in
the operation of the Company's business. The Consultant acknowledges that all
files, records, documents, drawings, specifications, equipment and similar items
relating to the business of the Company and to its confidential proprietary
information, whether they are prepared by the Consultant or come into the
Consultant's possession in any other way, shall remain the exclusive property of
the Company.

    7.3  No Unfair Use by Consultant.  The Consultant promises and agrees that
the Consultant shall not misuse, misappropriate, or disclose in any way to any
person or entity any of the Company's confidential proprietary information,
either directly or indirectly, nor will the Consultant use the confidential
proprietary information in any way or at any time except as required in the
course of the Consultant's business relationship with the Company. The
Consultant agrees that the sale or unauthorized use or disclosure of any of the
Company's confidential proprietary information which is obtained by the
Consultant during the Consultant's business relationship with the Company
constitutes unfair competition. The Consultant promises and agrees not to engage
in any unfair competition with the Company.

    7.4  Further Acts.  The Consultant agrees that, at any time during the term
of this Agreement or any extension thereof, upon the request of the Company and
without further compensation, but at no expense to the Consultant, the
Consultant shall perform any lawful acts, including the execution of papers and
oaths and the giving of testimony, that in the opinion of the Company, its
successors or assigns, may be necessary or desirable in order to obtain,
sustain, reissue and renew, and in order to enforce, perfect, record and
maintain, patent applications and United States and foreign patents on the
Company's inventions, and copyright registrations on the Company's inventions.

    7.5  Obligations Survive Agreement.  The Consultant's obligations under this
section 7 shall survive the expiration or termination, for any reason, of this
Agreement.

    8.  Termination.  

    8.1  Termination as a Result of a Change of Control.  Subject to the payment
required by paragraph 4 above, the Company may terminate this Agreement as a
result of a Change of Control. A "Change of Control" shall be defined as any of
the following events: (i) the sale by the Company of substantially all of its
business or assets, or (ii) the sale of the capital stock of the Company in
connection with the sale or transfer of a controlling interest in the Company to
a third party, or (iii) the merger or consolidation of the Company with another
corporation as part of a sale or transfer of a controlling interest in the
Company to a third party. "A controlling interest" shall be defined as 50% or
more of the common stock of the Company.

    8.2  Termination on Default.  Should either party default in the performance
of this Agreement or materially breach any of its provisions, the non-breaching
party may terminate this Agreement by giving written notification to the
breaching party. Termination shall be effective immediately on receipt of said
notice. For purposes of this section, material breaches of this Agreement shall
include, but not be limited to, (i) non-payment by the Company of any sum due
the Consultant hereunder which remains unpaid after twenty (20) days written
demand for payment; (ii) the willful and continuing failure of the Consultant to
perform the Services, which failure, if it can be cured, is not cured within
twenty (20) days of the Consultant's receipt from the Company of written notice
thereof, which notice shall specify such failure to perform in detail;

3

--------------------------------------------------------------------------------

(iii) the Consultant's commission of acts of dishonesty or fraud; (iv) the
failure by the Consultant to comply in any material respect with any applicable
laws and regulations governing the Consultant's duties under this Agreement; or
(v) the commission by the Consultant of any act that does or will materially
reflect unfavorably on the reputation of the Company. Termination of this
Agreement for cause by the Consultant shall not relieve the Company of its
obligations to make payments to the Consultant for the balance of the Term, or
its obligations under paragraphs 5.1 and 5.2.

    8.3  Automatic Termination.  This Agreement terminates automatically on the
occurrence of any of the following events: (i) upon the Company's receipt of FDA
approval of both of its Implantable Contact Lens ("ICL") (both for myopia and
hyperopia) and its AQUA-FLOW™ Glaucoma Device; or (ii) the death of Dr. Donald
R. Sanders or a disability sustained by Dr. Donald R. Sanders that prevents him
from rendering the Services required by this Agreement in a timely manner.

    8.4  Affect on Options and Other Obligations.  Notwithstanding the
expiration or termination of this Agreement, the provisions of paragraph 6 above
shall survive in full force and effect, as shall all options which have
theretofore vested pursuant to paragraph 5.1 above. Further, no such expiration
or termination shall relieve the Company of any accrued but unpaid obligations
under paragraphs 3 and 4 above.

    9.  Status of Consultant.  The Consultant understands and agrees that its
employees are not employees of the Company and that they shall not be entitled
to receive employee benefits from the Company, including, but not limited to,
sick leave, vacation, retirement, death benefits, an automobile, stock in the
Company and/or participation in profits earned by Company. The Consultant shall
be responsible for providing, at the Consultant's expense and in the
Consultant's name, disability, worker's compensation or other insurance as well
as licenses and permits usual or necessary for conducting the Services
hereunder. Furthermore, the Consultant shall pay, when and as due, any and all
taxes incurred as a result of the Consultant's compensation hereunder, including
estimated taxes, and shall provide the Company with proof of said payments, upon
demand. The Consultant hereby agrees to indemnify the Company for any claims,
losses, costs, fees, liabilities, damages or injuries suffered by the Company
arising out of the Consultant's breach of this section.

    10.  Representations by Consultant.  The Consultant represents that the
Consultant has the qualifications and ability to perform the Services in a
professional manner, without the advice, control, or supervision of the Company.

    11.  Business Expenses.  The Company shall reimburse the Consultant for all
reasonable business expenses (which shall include travel expenses) incurred by
the Consultant provided that each such expenditure qualifies as a proper
deduction on the Company's federal and state income tax return. Each such
expenditure shall be reimbursable only if the Consultant furnishes to the
Company adequate records and other documentary evidence required by federal and
state statutes and regulations issued by the appropriate taxing authorities for
the substantiation of that expenditure as an income tax deduction. The
Consultant may not incur any single business expense (exclusive of reasonable
travel expenses) in an amount exceeding Five Hundred Dollars ($500.00) without
the express prior written consent of the Company. The Company shall, in its sole
discretion, reimburse the Consultant or not, for any business expense which
exceeds such amount and which is incurred by the Consultant without the prior
written consent of the Company.

    12.  Notices.  Unless otherwise specifically provided in this Agreement, all
notices or other communications (collectively and severally called "Notices")
required or permitted to be given under this Agreement, shall be in writing, and
shall be given by: (A) personal delivery (which form of Notice shall be deemed
to have been given upon delivery), (B) by telegraph or by private
airborne/overnight delivery service (which forms of Notice shall be deemed to
have been given upon confirmed delivery by

4

--------------------------------------------------------------------------------

the delivery agency), or (C) by electronic or facsimile or telephonic
transmission, provided the receiving party has a compatible device or confirms
receipt thereof (which forms of Notice shall be deemed delivered upon confirmed
transmission or confirmation of receipt). Notices shall be addressed to the
address set forth in the introductory section of this Agreement, or to such
other address as the receiving party shall have specified most recently by like
Notice, with a copy to the other party.

    13.  Other Engagements.  The Consultant shall be free to accept other
engagements during the Term so long as they do not interfere with the
Consultant's ability to perform the Services or otherwise comply with the terms
of this Agreement.

    14.  Choice of Law/Arbitration.  This Agreement shall be governed according
to the laws of the state of California. The parties hereby agree that all
controversies, claims and matters of difference shall be resolved by binding
arbitration before the American Arbitration Association (the "AAA") according to
the rules and practices of the AAA from time-to-time in force; provided,
however, that the parties hereto reserve their rights to seek and obtain
injunctive or other equitable relief from a court of competent jurisdiction
without waiving the right to compel such arbitration pursuant to this paragraph.
If the Consultant initiates any proceeding contemplated by the foregoing, it
shall do so in Los Angeles County, California. If the Company initiates any
proceeding contemplated by the foregoing, it shall do so in Cook County,
Illinois. In the event that the Consultant initiates any such proceeding in
order to obtain any compensation, of any form, owed to the Consultant under this
Agreement, and if the Consultant prevails in such proceeding, the Company shall
reimburse the Consultant for all fees and expenses, including, attorneys' and
arbitrators' fees, incurred by the Consultant in connection therewith.

    15.  Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the services to be rendered by the Consultant to the Company and contains all
of the covenants and agreements between the parties with respect to the services
to be rendered by the Consultant to the Company in any manner whatsoever. Each
party to this agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding on either party.

    16.  Counterparts.  This Agreement may be executed manually or by facsimile
signature in two or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute but one and the same
instrument.

    17.  Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (B) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other than those as to
which it is held invalid, illegal or unenforceable) shall not be affected
thereby and shall continue in full force and effect to the fullest extent
provided by law.

    18.  Preparation of Agreement.  It is acknowledged by each party that such
party either had separate and independent advice of counsel or the opportunity
to avail itself or himself of same. In light of these facts it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.

5

--------------------------------------------------------------------------------

    WHEREFORE, the parties have executed this Agreement on the date first
written above.

    "CONSULTANT"
Donald R. Sanders, Ltd, d/b/a
Center for Clinical Research
 
 
By:
 
/s/ DONALD R. SANDERS   

--------------------------------------------------------------------------------

Donald R. Sanders, M.D., President
 
 
 
 
/s/ DONALD R. SANDERS   

--------------------------------------------------------------------------------

Donald R. Sanders, M.D.
 
 
"COMPANY"
STAAR Surgical Company
 
 
By:
 
/s/ ANDREW F. POLLET   

--------------------------------------------------------------------------------

Andrew F. Pollet, Chairman of the Board


6

--------------------------------------------------------------------------------


EXHIBIT "A"
DUTIES OF CONSULTANT


    The Consultant shall act in conjunction with other physicians in the United
States in making clinical trials of the Company's Implantable Contact Lenses
("ICL") and AQUA-FLOW™ Glaucoma Device. The Consultant, through its President,
shall report on a regular basis to the Company's Chief Executive Officer and/or
Chairman of the Board. In discharging its duties, the Consultant shall be
responsible for:

    (1) adjudicating adverse events that relate to the implantation of an ICL;

    (2) corresponding with investigational sites regarding protocol and
providing general information updates;

    (3) discussing patient care related issues with investigators;

    (4) approving secondary procedures on study patients;

    (5) managing investigator related issues regarding enrollment in studies,
compliance, data collections, and clinical results;

    (6) acting as chairman for investigator meetings in conjunction with the
Director of Clinical Affairs;

    (7) coordinating with Promedica issues related to data collection;

    (8) coordinating with the Vice President of Regulatory Affairs issues
relating to ICL clinical trials;

    (9) providing product education services to physicians;

    (10) participating in Company sponsored courses and seminars;

    (11) presenting data at peer review conferences and meetings; and

    (12) consulting and participating in the development of optometric education
programs.

7

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AGREEMENT
RECITALS
AGREEMENT
EXHIBIT "A" DUTIES OF CONSULTANT
